PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/961,558
Filing Date: 10 Jul 2020
Appellant(s): NOKIA TECHNOLOGIES OY



__________________
Majid Albassam (Reg. No. 54,749)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 6, 9 - 19, 22 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016173676A1 (which has been provided in the International Search Report) in view of Akkarakaran et al. (US 20180368081).

Regarding claim 1, WO2016173676A1 discloses a method in a network element (Abstract), said method comprising:
obtaining a path loss estimation (page 13, lines 25 – 27) based on a received signal strength (page 13, line 29- 31) of a first transmission (page 13, line 31 – 33; wherein the 1st transmission is the pilot or reference signal), transmitted by a user equipment, and a transmission energy information element comprised in the first transmission (page 13, lines 29 – 31; wherein the transmission energy information element is the transmitted power) (page 14, line 25 – page 14, line 4; Fig. 3, blocks 110, 120, 130-, 140 lists all the elements above);
determining a transmission energy estimation regarding a second transmission based on the path loss estimation and a received signal strength of the second transmission (page 14, lines 23 – 32);
and controlling one or more energy counters regarding the user equipment based on the transmission energy estimation regarding the second transmission (page 14, lines 13 – 15; wherein the energy counter is the remaining battery life).
WO2016173676A1 does not disclose the transmission energy information element is comprised in a header, wherein the transmission energy information element indicates a transmission energy of the first transmission.
In the same field of endeavor, however, Akkarakaran discloses the transmission energy information element is comprised in a header, wherein the transmission energy information element indicates a transmission energy of a transmission ([0109]; Fig. 6; wherein what is disclosed could be applied to a 1st transmission or any other subsequent transmission based on system design).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was made filed, to use the method, as taught by Akkarakaran in the system of WO2016173676A1 because the power information of the pilot signal could then be transmitted, so that the receiving device would know the reference transmitted power. Based on received power, this could be used to determine power loss in the channel, as is obvious to one of ordinary skill in the art. 

Regarding claim 2, WO2016173676A1 discloses the second transmission does not comprise the transmission energy information element (page 19, lines 4 – 5 disclose “or the receiving node may instead use a typical transmit power” which implies that the 2nd transmission does not comprise the transmission energy information element, hence inherent). 

Regarding claim 3, WO2016173676A1 discloses the second transmission is subsequent to the first transmission (Fig. 5, blocks 220i, 220ii are done first, which would be the 1st transmission; page 18, line 28 – 32 discloses pilot signal transmitted 1st, which is the 1st transmission) and the path loss estimation is obtained before determining the transmission energy estimation regarding the second transmission (Fig. 5, block 220iv; page 19, lines 1 - 6; page 3, lines 15 – 16; 2nd transmission in Fig. 5, block 20iii; page 19, lines 4 – 5 disclose “or the receiving node may instead use a typical transmit power” which implies that the 2nd transmission does not comprise the transmission energy information element, hence inherent).

Regarding claim 4, WO2016173676A1 discloses measuring and storing the received signal strength of the second transmission (page 4, lines 11 – 17; column 8, lines 4 – 8; claim 2);
measuring the received signal strength of the first transmission and obtaining the path loss estimation based on the received signal strength of the first transmission and the transmission energy information element comprised in the first transmission (page 14, line 25 – page 14, line 4; Fig. 3, blocks 110, 120, 130-, 140).
and determining the transmission energy estimation regarding the second transmission based on the stored received signal strength of the second transmission and the path loss estimation (Fig. 3 is shown for pilot signals in block 110. One of ordinary skill in the art can modify Fig. 3 for data signals, i.e. 2nd transmission, to estimate the transmission energy. A previous value of transmission energy estimation can be used that was obtained using a pilot signal or a typical value; page 19, lines 4 – 5 discloses using a typical value).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a previously stored received signal strength of the second transmission because this would improve the estimate of the transmission energy, as is well known in the art.

Regarding claim 5, WO2016173676A1 discloses obtaining information, from the user equipment, regarding the second transmission (page 7, lines 10 – 14);
determining, based on said information, a number of times the user equipment has transmitted the second transmission (page 7, lines 10 – 14).
WO2016173676A1 doesn’t explicitly disclose determining the transmission energy estimation regarding the second transmission further based on said number of times the user equipment has transmitted the second transmission.
However, WO2016173676A1 discloses determining the transmission energy a single time (e.g. as in claim 4).
One of ordinary skill in the art can repeat the procedure multiple times, since the second transmission is done multiple times (page 7, lines 10 – 14). Under Rationales for Obviousness (MPEP 2143), this would be obvious to try and have high chance of success since it is already being done once. Repeating it multiple times increases the accuracy of the transmission energy estimate.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the 2nd transmission signal multiple times because this would improve the estimate of the transmission energy, as is well known in the art.

Regarding claim 6, WO2016173676A1 discloses updating the path loss estimation based on a transmission energy information element of a transmission, transmitted by the user equipment, being subsequent to the first transmission if said subsequent transmission comprises the transmission energy information element (Fig. 4, left side dotted line shows iterative process that estimates the coupling loss in block 220; page 3, lines 16 - 17).Regarding claim 9, WO2016173676A1 discloses the one or more energy counters comprise a cumulative energy counter indicating cumulated transmission energy used by the user equipment (page 20, lines 14 – 18).

Regarding claim 10, WO2016173676A1 discloses the one or more energy counters comprise a counter indicating used energy per transmitted data (page 24, lines 1 – 8 discloses “In other examples, this energy consumption may be a function of the amount of data transmitted or received”).

Regarding claim 11, WO2016173676A1 discloses the one or more energy counters comprise a service counter indicating used energy per service (page 24, lines 1 – 8 discloses “In other examples, this energy consumption may be a function of …. may be a fixed energy consumption per message transmission/reception”; wherein service  is interpreted as message transmission).

Regarding claim 12, WO2016173676A1 discloses causing outputting of said one or more energy counters for adjusting energy consumption by the user equipment (Fig. 3, block 160; page 16, lines 1 – 5).

Regarding claim 13, WO2016173676A1 discloses determining a transmission energy estimation regarding each of a plurality of transmissions, by the user equipment, based on the path loss estimation and a received signal strength of each of the plurality of transmissions (page 14, lines 23 – 32 discloses “The frequency of occurrence of transmission of messages, receipt of messages and control message signaling may also be included in the determined communication parameters”; Fig. 4, left dotted line shows iterative process, so plurality of transmissions);
and controlling the one or more energy counters associated with the user equipment based on the determined transmission energy estimations (Fig. 3, block 160).

Claim 14 is similarly analyzed as claim 1, with claim 14 reciting equivalent apparatus limitations. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 15 is similarly analyzed as claim 2. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 16 is similarly analyzed as claim 3. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 17 is similarly analyzed as claim 4.  The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 18 is similarly analyzed as claim 5. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 19 is similarly analyzed as claim 6. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 22 is similarly analyzed as claim 9.

Claim 23 is similarly analyzed as claim 10.

Claim 24 is similarly analyzed as claim 11.

Claim 25 is similarly analyzed as claim 12.

Claim 26 is similarly analyzed as claim 13.

Claim 27 is similarly analyzed as claim 14. The non-transitory computer readable medium is the memory 302 in Fig. 11. The apparatus is element 300 in Fig. 11.

Claims 7 - 8, 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016173676A1 (which has been provided in the International Search Report) in view of Akkarakaran et al. (US 20180368081) and further in view of Feuersanger et al. (US 20120224552).

Regarding claim 7, WO2016173676A1 does not disclose the first transmission comprises a physical uplink shared channel frame.
In the same field of endeavor, however, Feuersanger discloses the first transmission comprises a physical uplink shared channel frame ([0069]; [0149]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was made filed, to use the method, as taught by Feuersanger in the system of WO2016173676A1 because the power information of the pilot signal could then be transmitted, so that the receiving device would know the reference transmitted power.

Regarding claim 8, WO2016173676A1 does not disclose the physical uplink shared channel frame comprises a media access control, MAC, packet comprising the transmission energy information element.
In the same field of endeavor, however, Feuersanger discloses the physical uplink shared channel frame comprises a media access control, MAC, packet comprising the transmission energy information element ([0069]; [0084]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made filed, to use the method, as taught by Feuersanger in the system of WO2016173676A1 because the power information of the pilot signal could then be transmitted, so that the receiving device would know the reference transmitted power.

Claim 20 is similarly analyzed as claim 7. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).

Claim 21 is similarly analyzed as claim 8. The additional elements processor, memory comprising computer program code are disclosed by WO2016173676A1 (Fig. 11; page 28, lines 9 – 15).


(2) Response to Argument
Argument: Appellant argued:
“Appellants submit that the combination of Lindqvist and Akkarakaran does not disclose or suggest, at least, “a transmission energy information element  comprised in a header of the first transmission, wherein the transmission energy information element indicates a transmission energy of the first transmission,” as recited in claim 1.”  (Appeal Brief APB 12/08/2021, page 8, 1st full paragraph).
“Therefore, as discussed above, Akkarakaran merely discloses transmitting a power headroom report (PHR) as part of a MAC header. As such, it appears that the Office Action took the position that the PHR is equivalent to the transmission energy information element of claim 1.” (Appeal Brief APB 12/08/2021, page 9, middle paragraph, 1st  4 lines).
“Thus, the PHR disclosed in Akkarakaran indicates a power headroom value; it does not indicate a transmission energy of the first transmission. Akkarakaran therefore fails to disclose or suggest the claimed transmission energy information element that indicates a transmission energy of the first transmission and, hence, fails to cure the deficiencies in Lindqvist.” (Appeal Brief APB 12/08/2021, page 9, middle paragraph, last 5 lines).
“Thus, the rejection seems to acknowledge that Akkarakaran does not disclose the claimed transmission energy information element, but rather allegedly provides an obvious variation” (Appeal Brief APB 12/08/2021, page 10, lines 2- 4).
Response: Examiner has listed Appellant’s arguments above under a single argument a) as they are all related and will be addressed together as follows.
 Appellant’s invention basically deals with sending a 1st transmission with the transmission energy sent in the header of the 1st transmission. A network element receives the 1st transmission, measures the received signal strength and calculates a path loss as follows:
Path loss (L) = transmitted signal energy (T1) – received signal energy (R1)
Once path loss is calculated, then it can be used to calculate the transmitted energy for any subsequent transmission. So, if a 2nd transmitted signal, which had an unknown transmitted energy T2, was received at the network element with energy R2, then T2 can be calculated as follows:
T2 = R1 + L
In Appellant’s invention T1 is transmitted in the 1st transmission and is used at the network element. Examiner’s argument below is that any other parameter related to T1, can also be transmitted and will yield the same result, as long as T1 can be calculated from that related parameter.
Examiner stated that the primary reference Lindqvist (W0O2016173676A1) does not disclose transmission energy information element is comprised in a header (CTFR 6/8/2021, page 4, 1st paragraph). 
Examiner also stated that Akkarakaran discloses sending transmission energy information in a header ([0109], Fig. 6; CTFR 6/8/2021, page 4, 2nd paragraph). As explained further in the Advisory Action (CTAV 9/28/2021, page 2), Akkarakaran sends a power headroom report (PHR) in the MAC header.  In [0087], Akkarakaran states that “... the power headroom value may be calculated as a difference between a maximum transmit power … and a transmit power that would have been used without power constraints...”.
From the above:  	PHR = Maximum transmit power – Transmit power
Hence, 		Transmit power = Maximum transmit power – PHR
The maximum transmit power is sent by the UE and hence known by the network element (Akkarakaran, Fig. 5 shows PcmaxA, PcmaxB etc.  determined by UE and sent to the base station/network element 510; [0085] – [0086]). 
Since maximum transmit power and PHR are both known by the network element, the transmit power can be easily calculated as above.
The main difference between Appellant’s invention and Akkarakaran, is what is sent in the header: In Appellant’s invention, the transmit power is sent in the header, whereas in Akkarakaran, the PHR is sent in the header. In the latter case, since the maximum transmit power and PHR are known by the network element, it can easily calculate the transmit power as above.
From Examiner’s arguments above, it is clear that Appellant’s method and Akkarakaran’s method are merely obvious variations of each other and one of ordinary skill in the art can accomplish the same end result of “knowing the transmit power at the network element” by sending either the transmit power or the PHR. Under Rationales for Obviousness (MPEP 2143, Rationale F), Appellant’s invention is not considered patentable.  Each has their advantages and disadvantages, so which is used is more of a design choice. Sending transmit power only, is simpler since it doesn’t need to be calculated by the network element. Sending the PHR is more useful since the network element knows how much headroom there is and can make adjustments based on that. 
Hence, Examiner argues that even though Akkarakaran may disclose the PHR contains headroom values and not transmit energy explicitly, one of ordinary skill in the art could easily compute the transmit energy as above.

Argument: Appellant presented arguments for other claims (Appeal Brief APB 12/08/2021, page 11 bottom onwards).
Response: Since these arguments are based on claim 1 and claim 14 (which is the apparatus version of claim 1), Examiner’s response is the same as in argument a) above and will not be repeated for each claim.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADOLF DSOUZA/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
Conferees:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632  
                                                                                                                                                                                                      


/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.